Case 1:20-cv-00295-JDL Document 40-6 Filed 12/28/20 Page 1 of 5   PageID #: 718




                       EXHIBIT F
                                   Case 1:20-cv-00295-JDL Document 40-6 Filed 12/28/20 Page 2 of 5                    PageID #: 719


                                                Dest                                                   First   Last      Call      Call
    Site      PortLoc       Ctry    Dialed#     Zone   Start Time End Time Dur.(s)    Acct#     PIN    Name    Name      Type     Status      Term Cat.         Priv
Aroostook     West Up                                  06/08/2018   06/08/2018                                                               Called party
County Jail   South     1          2075215220 Local    16:23:17     16:24:14   57    08623    08623   MATTHEW PERRY    Debit    complete     hangup         X

Aroostook     West Low                                 06/18/2018   06/18/2018                                                               No Positive
County Jail   South    1           2075215220 Local    10:38:08     10:39:14   0     08623    08623   MATTHEW PERRY    Debit    incomplete   Acceptance     X

Aroostook     West Low                                 06/18/2018   06/18/2018                                                               Called party
County Jail   South    1           2075215220 Local    11:15:49     11:17:35   106   08623    08623   MATTHEW PERRY    Debit    complete     hangup         X

Aroostook     West Low                                 06/21/2018   06/21/2018                                                               Called party
County Jail   South    1           2075215220 Local    11:21:30     11:22:34   0     08623    08623   MATTHEW PERRY    Debit    incomplete   refused call   X

Aroostook     West Low                                 06/21/2018   06/21/2018                                                               No Positive
County Jail   South    1           2075215220 Local    11:22:37     11:24:00   0     08623    08623   MATTHEW PERRY    Debit    incomplete   Acceptance     X

Aroostook     West Low                                 06/21/2018   06/21/2018                                                               Called party
County Jail   South    1           2075215220 Local    11:24:52     11:27:06   134   08623    08623   MATTHEW PERRY    Debit    complete     hangup         X

Aroostook     West Low                                 06/21/2018   06/21/2018
County Jail   South    1           2075215220 Local    14:41:24     14:42:38   74    08623    08623   MATTHEW PERRY    Debit    complete     Caller Hang up X

Aroostook     West Low                                 06/26/2018   06/26/2018                                                               No Positive
County Jail   South    1           2075215220 Local    09:55:51     09:56:41   0     08623    08623   MATTHEW PERRY    Debit    incomplete   Acceptance     X

Aroostook     West Low                                 06/26/2018   06/26/2018                                                               No Positive
County Jail   South    1           2075215220 Local    09:58:53     09:59:36   0     08623    08623   MATTHEW PERRY    Debit    incomplete   Acceptance     X

Aroostook     West Low                                 06/26/2018   06/26/2018
County Jail   South    1           2075215220 Local    09:59:36     10:00:51   0     08623    08623   MATTHEW PERRY    Debit    incomplete   Caller Hang up X

Aroostook     West Low                                 06/26/2018   06/26/2018                                                               No Positive
County Jail   South    1           2075215220 Local    10:00:49     10:02:18   0     08623    08623   MATTHEW PERRY    Debit    incomplete   Acceptance     X

Aroostook     West Low                                 06/26/2018   06/26/2018                                                               No Positive
County Jail   South    1           2075215220 Local    10:02:19     10:03:41   0     08623    08623   MATTHEW PERRY    Debit    incomplete   Acceptance     X

Aroostook     West Low                                 06/26/2018   06/26/2018                                                               No Positive
County Jail   South    1           2075215220 Local    10:06:46     10:08:08   0     08623    08623   MATTHEW PERRY    Debit    incomplete   Acceptance     X

Aroostook     West Low                                 06/26/2018   06/26/2018                                                               No Positive
County Jail   South    1           2075215220 Local    10:08:12     10:09:33   0     08623    08623   MATTHEW PERRY    Debit    incomplete   Acceptance     X
                           Case 1:20-cv-00295-JDL Document 40-6 Filed 12/28/20 Page 3 of 5                        PageID #: 720



Aroostook     West Low                           06/26/2018    06/26/2018                                                               No Positive
County Jail   South    1   2075215220 Local      10:49:39      10:51:00   0       08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X

Aroostook     West Low                           06/26/2018    06/26/2018                                                               No Positive
County Jail   South    1   2075215220 Local      10:51:31      10:52:53     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        07/05/2018    07/05/2018
County Jail   Room 207 1   2075215220 Local      14:15:11      14:15:35     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Caller Hang up   X
Aroostook                                        07/05/2018    07/05/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      14:15:55      14:16:48     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        07/05/2018    07/05/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      14:16:49      14:18:12     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        07/05/2018    07/05/2018                                                               Called party
County Jail   Room 207 1   2075215220 Local      14:44:11      14:45:14     63    08623   08623   MATTHEW PERRY    Debit   complete     hangup           X
Aroostook                                        07/17/2018    07/17/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      15:39:19      15:40:35     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        07/17/2018    07/17/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      15:40:36      15:41:19     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        07/17/2018    07/17/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      15:41:21      15:42:41     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        07/17/2018    07/17/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      15:42:51      15:44:13     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        07/17/2018    07/17/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      15:47:23      15:48:48     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        07/17/2018    07/17/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      15:48:50      15:49:44     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        07/17/2018    07/17/2018                                                               Called party
County Jail   Room 207 1   2075215220 Local      15:50:32      15:53:36     184   08623   08623   MATTHEW PERRY    Debit   complete     hangup           X

Aroostook                             Intralata/I 07/17/2018   07/17/2018
County Jail   Room 207 1   2077607251 ntrastate 16:36:25       16:40:07   222     08623   08623   MATTHEW PERRY    Debit   complete     Caller Hang up

Aroostook                             Intralata/I 07/18/2018   07/18/2018
County Jail   Room 207 1   2077607251 ntrastate 14:46:17       14:50:55   278     08623   08623   MATTHEW PERRY    Debit   complete     Caller Hang up

Aroostook                             Intralata/I 07/18/2018   07/18/2018
County Jail   Room 207 1   2077607251 ntrastate 16:29:46       16:33:42     236   08623   08623   MATTHEW PERRY    Debit   complete     Caller Hang up
Aroostook                                         07/26/2018   07/26/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local       15:44:53     15:46:22     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                         07/26/2018   07/26/2018
County Jail   Room 207 1   2075215220 Local       15:47:17     15:52:44     327   08623   08623   MATTHEW PERRY    Debit   complete     Caller Hang up X
Aroostook                                         08/02/2018   08/02/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local       14:38:51     14:39:36     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
                           Case 1:20-cv-00295-JDL Document 40-6 Filed 12/28/20 Page 4 of 5                   PageID #: 721


Aroostook                                     08/02/2018   08/02/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   14:39:36     14:40:57     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/02/2018   08/02/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   14:40:57     14:42:16     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/02/2018   08/02/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   14:42:19     14:43:42     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/02/2018   08/02/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   14:43:44     14:45:15     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/02/2018   08/02/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   14:46:55     14:48:17     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/02/2018   08/02/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   14:56:42     14:58:04     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/02/2018   08/02/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   15:06:40     15:08:02     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/02/2018   08/02/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   15:14:49     15:16:10     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/02/2018   08/02/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   15:22:13     15:23:34     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/02/2018   08/02/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   15:36:25     15:37:58     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/02/2018   08/02/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   16:47:01     16:48:44     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/10/2018   08/10/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   09:45:02     09:45:54     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/10/2018   08/10/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   09:45:55     09:47:18     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/10/2018   08/10/2018                                                              Called party
County Jail   Room 207 1   2075215220 Local   09:48:05     09:49:02     57   08623   08623   MATTHEW PERRY    Debit   complete     hangup         X
Aroostook                                     08/13/2018   08/13/2018                                                              Called party
County Jail   Room 207 1   2075215220 Local   10:31:03     10:31:30     27   08623   08623   MATTHEW PERRY    Debit   complete     hangup         X
Aroostook                                     08/15/2018   08/15/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   13:51:53     13:53:18     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/15/2018   08/15/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   13:53:18     13:54:41     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/15/2018   08/15/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   13:54:41     13:55:59     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/15/2018   08/15/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   13:55:59     13:57:19     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/15/2018   08/15/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   13:57:19     13:58:40     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
Aroostook                                     08/15/2018   08/15/2018                                                              No Positive
County Jail   Room 207 1   2075215220 Local   13:58:41     14:00:05     0    08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance     X
                           Case 1:20-cv-00295-JDL Document 40-6 Filed 12/28/20 Page 5 of 5                        PageID #: 722


Aroostook                                        08/15/2018    08/15/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      14:38:25      14:39:55     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        08/15/2018    08/15/2018                                                               Called party
County Jail   Room 207 1   2075215220 Local      14:40:42      14:41:21     39    08623   08623   MATTHEW PERRY    Debit   complete     hangup           X
Aroostook                                        08/23/2018    08/23/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      10:03:15      10:04:07     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        08/23/2018    08/23/2018                                                               Called party
County Jail   Room 207 1   2075215220 Local      10:05:13      10:07:04     111   08623   08623   MATTHEW PERRY    Debit   complete     hangup           X
Aroostook                                        08/27/2018    08/27/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      09:51:59      09:52:54     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        08/27/2018    08/27/2018                                                               No Positive
County Jail   Room 207 1   2075215220 Local      09:52:58      09:54:35     0     08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance       X
Aroostook                                        08/27/2018    08/27/2018                                                               Called party
County Jail   Room 207 1   2075215220 Local      09:55:34      09:56:27     53    08623   08623   MATTHEW PERRY    Debit   complete     hangup           X
Aroostook                                        08/27/2018    08/27/2018                                                               Called party
County Jail   Room 207 1   2075215220 Local      15:43:05      15:43:48     43    08623   08623   MATTHEW PERRY    Debit   complete     hangup           X

Aroostook                             Intralata/I 01/15/2019   01/15/2019
County Jail   Room 116 1   2077607251 ntrastate 14:06:35       14:07:12   37      08623   08623   MATTHEW PERRY    Debit   complete     Caller Hang up

Aroostook                             Intralata/I 01/24/2019   01/24/2019                                                               No Positive
County Jail   Room 207 1   2077607251 ntrastate 11:52:42       11:54:25   0       08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance

Aroostook                             Intralata/I 01/25/2019   01/25/2019
County Jail   Room 207 1   2077607251 ntrastate 13:49:50       13:50:11   0       08623   08623   MATTHEW PERRY    Debit   incomplete   Caller Hang up

Aroostook                             Intralata/I 01/25/2019   01/25/2019
County Jail   Room 207 1   2077607251 ntrastate 13:51:09       13:52:38   89      08623   08623   MATTHEW PERRY    Debit   complete     Caller Hang up

Aroostook                             Intralata/I 01/28/2019   01/28/2019
County Jail   Room 207 1   2077607251 ntrastate 09:15:54       09:21:14   320     08623   08623   MATTHEW PERRY    Debit   complete     Caller Hang up

Aroostook                             Intralata/I 01/30/2019   01/30/2019
County Jail   Room 207 1   2077607251 ntrastate 10:28:25       10:31:16   171     08623   08623   MATTHEW PERRY    Debit   complete     Caller Hang up

Aroostook                             Intralata/I 01/31/2019   01/31/2019
County Jail   Room 207 1   2077607251 ntrastate 11:00:57       11:04:11   194     08623   08623   MATTHEW PERRY    Debit   complete     Caller Hang up

Aroostook                             Intralata/I 01/31/2019   01/31/2019                                                               No Positive
County Jail   Room 207 1   2077607251 ntrastate 15:11:34       15:13:16   0       08623   08623   MATTHEW PERRY    Debit   incomplete   Acceptance

Aroostook                             Intralata/I 01/31/2019   01/31/2019
County Jail   Room 207 1   2077607251 ntrastate 15:14:50       15:22:14   444     08623   08623   MATTHEW PERRY    Debit   complete     Caller Hang up
